Citation Nr: 1524799	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-33 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as secondary to service-connected bullous emphysema or cystic disease of the right lung. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in Jackson, Mississippi.  A transcript of this hearing has been associated with the claims file. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his sleep apnea is secondary to his service-connected bullous emphysema or cystic disease of the right lung.

A service treatment record dated in February 1973 revealed complaints of chest pains and coughing that developed in the morning.  A March 1975 treatment record revealed symptoms of bronchitis and a physical examination revealed that the chest was congested with some wheezing sounds.  An April 1975 treatment record provided a six to seven month history of early A.M. coughing that was non-productive followed by wheezing and nausea with occasional vomiting.  The Veteran stated that he smoked half a pack of cigarettes a day.  A September 1975 treatment record indicated complaints of difficulty breathing over the past eight weeks.  An X-ray of the lungs showed bullous emphysema in both lungs and air fluid level within the lung cavity.  The December 1975 separation report of medical examination revealed abnormal findings for the lungs and the examiner noted "lung trouble" and referral surgical consultation to rule out bullous emphysema, bronchogenic cyst or tuberculosis.  

VA treatment records from the Jackson VA Medical Center (VAMC) in March 2012 revealed that the Veteran had chronic obstructive pulmonary disorder (COPD) symptoms and was referred for a sleep study.  A June 2010 treatment record indicated that the Vetera had COPD based on a pulmonary function test (PFT) six years ago that was "likely due to h/o smoking."  In May 2012, the Veteran was diagnosed with COPD and obstructive sleep apnea.  

In a July 2011 statement, the Veteran's spouse provided that she has seen the Veteran go through changes with his breathing over the past 30 years.  At the April 2015 Board hearing, the Veteran testified that he experienced symptoms of snoring and stopped breathing while in service.  The Veteran also reported that he was on an oxygen machine while hospitalized for his lung condition in service.  

The Veteran was afforded a VA respiratory examination in July 2011.  The VA examiner confirmed that the Veteran was presently diagnosed with sleep apnea which was confirmed in a May 2011 VA treatment record.  As to whether his sleep apnea is secondary to service-connected COPD, the VA examiner provided 

      "though there is an association between obstructive sleep apnea 
      and chronic obstructive pulmonary disease, there has not been
      clinical studies that have supported chronic obstructive pulmonary 
      disease being the cause of obstructive sleep apnea, therefore, at 
      this time the opinion would have to be rendered that the Veteran's
      sleep apnea is not caused by or the result of his service-connected 
      chronic obstructive pulmonary disease."  

The Veteran was afforded a VA examination in November 2012 for a respiratory condition other than sleep apnea.  The examiner provided a diagnosis for emphysema.  The examiner noted that he was scheduled for a repeat PFT testing but it is unclear whether the PFT testing occurred as there is no record of the test results in the claims file.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Also, the United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection. Allen v. Brown, 7 Vet. App. 439, 449 (1995).

The Board finds that the July 2011 VA opinion is inadequate to the extent that it does take into account the Veteran and his wife's statements that they have observed symptoms suggestive of sleep apnea ever since active service.  The July 2011 VA opinion also did not address whether the Veteran's service-connected right lung disease aggravated the Veteran's sleep apnea or whether his sleep apnea had its onset in service.  Thus, the Board finds that an addendum opinion must be provided upon remand.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records 
from the Jackson VA Medical Center (VAMC).  Specifically, treatment records dated since November 2012 for sleep apnea, to include the records of any PFT test if available as referenced in the November 2012 VA examination report, should be procured.  All efforts to obtain this evidence must be documented in the claims folder.  

2.  Thereafter, the RO/AMC should obtain an addendum opinion from a physician (M.D.) regarding the nature and etiology of the Veteran's sleep apnea.  The claims file [i.e., including any relevant records contained in Virtual VA/Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner.  The examiner is requested to provide an opinion as to the following questions:

(a)  Does the examiner concur with the opinion set forth in the June 2011 VA examination report that "there has not been clinical studies that have supported chronic obstructive pulmonary disease being the cause of obstructive sleep apnea?"  The examiner should specifically comment on the internet article "Sleep Apnea and COPD: What Patients Should Know" provided in May 2015, which indicates an association between COPD and medication used to treat COPD that may affect sleep quality or result in nocturnal reduction of oxygen levels.

(b)  The examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's sleep apnea was caused OR aggravated (i.e., permanently worsened beyond natural progression) by his service-connected bullous emphysema and/or cystic disease of the right lung.  If aggravation is found, the examiner should quantify the degree of such aggravation, if possible.  

(c)  In light of the Veteran's April 2015 Board Testimony and his spouse's July 2011 statement in which they both reported that the Veteran snored very loudly and appeared to stop breathing in his sleep since service, is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset in service despite not being confirmed by a sleep study until May 2011?  

The examiner must address not only the question of secondary service connection, but whether the Veteran's sleep apnea condition may be directly related to service.  The examiner must comment on the Veteran's lay statements regarding onset or continuity of symptomatology.     

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



